DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-21 are pending and examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4-6, 8-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2006/0015081).
Re Claim 2, Suzuki discloses a device to collect urine, the device comprising:
a porous material (26B, [0161], Figs. 11-12) having a first side and a second side opposite the first side;
a wicking material (21B, [0162] discloses it to be “hydrophilic” and thus draws in water) positioned adjacent to the first side of the porous material (Fig. 12); and
a layer of impermeable material (22B, [0159])) positioned adjacent to the second side of the porous material (Fig. 12);
wherein at least one of the porous material, the wicking material, or the layer of impermeable material defines an opening;
wherein the device defines a chamber between the wicking material and the layer of impermeable material, the chamber including at least one substantially unoccupied gap (inside the urethral tube 11 or the space immediately surrounding urethral tube 11).
from a penis or that it is configured to receive a head of a penis are functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function, because device claims cover what a device is, not what a device does (MPEP 2114). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. Since the Suzuki invention is designed to work for all patients ([0003]), which would include male patients.  Furthermore, Suzuki discloses that the device covers the urethral meatus of the wearer (Abstract), thus implying that the device is large enough to cover the head of a penis.
Re Claim 4, Suzuki also discloses that the porous material defines at least a portion of the chamber (see Figs. 11-13).
Re Claim 5, Suzuki also discloses that the wicking material is spaced from the chamber by the porous material (Fig. 12).
Re Claim 6, Suzuki also teaches that the wicking material defines a receptacle configured to receive the penis (Fig. 12 and as explained under Claim 2 supra).
Re Claim 8, Suzuki also discloses that the wicking material includes a first portion and a second portion (note the boundaries of first and second portions can be arbitrarily defined since the claim does not explicitly recite features that distinguish first and second portions from each other), a direction that the wicking material extends changes where the wicking material of the first portion and the second portion meet (see that the wicking material 21B is curved, thus one can interpret that the left/first portion as shown in Fig. 12 is a first portion that extends toward the upper left of the figure, whereas the right/second portion in Fig. 12 extends toward the upper right of the figure, thus in a different direction).
Re Claim 9, Suzuki also shows that at least one of the porous material or the wicking material exhibits a substantially uniform thickness (Figs. 11-12).

Re Claim 11, Suzuki also discloses that wherein the layer of impermeable material contacts a portion of an interior surface of the wicking material (the two layers are joined directly to each other as shown in Figs. 11-12).
Re Claim 12, Suzuki also discloses that wherein the layer of impermeable material contacts a portion of the porous material (see Fig. 12 where porous material is immediately adjacent the impermeable material on left and right sides of urethral tube 11).
Re Claims 13-14, Suzuki also discloses wherein the layer of impermeable material defines a port configured to receive a tube (Figs. 11 & 13, opening through which urethral tube 11 extends through the impermeable material 22B) and the tube is received in the port.
Re Claim 15, Suzuki discloses that the tube extends within the chamber (Figs. 11-12).
Re Claim 20, Suzuki discloses a device to collect urine, the device comprising:
a porous material (26B, [0161], Figs. 11-12) having a first side and a second side opposite the first side;
a wicking material (21B, [0162]) positioned adjacent to the first side of the porous material;
a layer of impermeable material (22B, [0159]) positioned adjacent to the second side of the porous material;
wherein at least one of the porous material, the wicking material, or the layer of impermeable material defines an opening (Figs. 11-13). 
The language regarding the device collects urine from a penis or that it is configured to receive a head of a penis are functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function, because device claims cover what a device is, not what a device does (MPEP 2114). Thus, if a prior art structure is capable of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 16, 18, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ishikawa (US 2003/0157859).
Re Claim 3, Suzuki teaches the invention of claim 2 but does not explicitly disclose wherein the porous material includes a spun plastic material.  Suzuki simply discloses that the porous material may be an air-through nonwoven ([0161]).  Ishikawa discloses an air-through nonwoven ([0047]) that is used in sanitary articles such as diapers ([0001]), wherein the nonwoven may be made of spun plastic fibers ([0048]).  It would have been obvious to one skilled in the art at the time of filing to modify Suzuki with the spun plastic material as disclosed 
Re Claim 16, Suzuki discloses a device to collect urine from a penis, the device comprising:
a porous material (26B) having a first side and a second side opposite the first side, the porous material;
a wicking material (21B) positioned adjacent to the first side of the porous material; and
a layer of impermeable material (22B) positioned adjacent to the second side of the porous material;
wherein at least one of the porous material, the wicking material, or the layer of impermeable material defines an opening configured to receive a head of a penis.
The language regarding the device collects urine from a penis or that it is configured to receive a head of a penis are functional language. While features of an apparatus may be recited either structurally or functionally, claims directed to a device must be distinguished from the prior art in terms of structure rather than function, because device claims cover what a device is, not what a device does (MPEP 2114). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. Since the Suzuki invention is designed to work for all patients ([0003]), which would include male patients.  Furthermore, Suzuki discloses that the device covers the urethral meatus of the wearer (Abstract), thus implying that the device is large enough to cover the head of a penis.
Suzuki does not disclose that the porous material includes a spun plastic material.  Suzuki simply discloses that the porous material may be an air-through nonwoven ([0161]).  Ishikawa discloses an air-through nonwoven ([0047]) that is useful for sanitary articles such as diapers ([0001]), wherein the nonwoven may be made of spun plastic fibers ([0048]).  It would have been obvious to one skilled in the art at the time of filing to modify Suzuki with the material 
Re Claim 18, Suzuki also discloses that the wicking material includes a first portion and a second portion (note the boundaries of first and second portions can be arbitrarily defined since the claim does not explicitly recite features that distinguish first and second portions from each other), a direction that the wicking material extends changes where the wicking material of the first portion and the second portion meet (see that the wicking material 21B is curved, thus one can interpret that the left/first portion as shown in Fig. 12 is a first portion that extends toward the upper left of the figure, whereas the right/second portion in Fig. 12 extends toward the upper right of the figure, thus in a different direction).
Re Claim 19, Suzuki also discloses that wherein the porous material defines at least a portion of a chamber, the chamber including at least one substantially unoccupied gap (the space immediately surrounding urethral tube 11 can be considered as the unoccupied chamber, see Fig. 12).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Csillag (US 4,015,604).
Re Claim 7, Suzuki teaches the invention of claim 2 but does not disclose wherein the wicking material includes a gauze.  Suzuki discloses that the wicking material is hydrophilic and may be made of rayon ([0162]).  Csillag discloses that it is known that an absorbent product may have a hydrophilic layer made of rayon or gauze, thus establishing that rayon and gauze are functionally equivalents in the absorbent article field (Col. 1 lines 11-13).  It would have been obvious to one skilled in the art to modify Suzuki with Csillag since substituting equivalents known for the same purpose establishes a prima facie case of obviousness (MPEP 2144.06). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Ishikawa as applied to claim 16 above, and further in view of Csillag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S SU/            Primary Examiner, Art Unit 3781
4 December 2021